LOGO [g33030ex99_1pg1.jpg]

Exhibit 10.36

AMERICAN TOWER CORPORATION SEVERANCE PLAN

PROGRAM FOR EXECUTIVE VICE PRESIDENTS AND CHIEF EXECUTIVE OFFICER

As of March 2, 2009

 

1. PURPOSE

The purpose of this Program is to specify the benefits available to certain
employees of American Tower Corporation and its affiliates in the event their
job or position is eliminated.

This document is a part of the American Tower Corporation Severance Plan, which
itself is part of the American Tower Corporation Benefits Plan, and is part of
the summary plan description for the Benefits Plan. This document provides an
overview of the benefits available and must be read in conjunction with the
Severance Plan where, for example, certain terms are fully defined. In the event
of an inconsistency or conflict between this document and the Severance Plan or
the Benefits Plan, the language of the Severance Plan or the Benefits Plan, as
the case may be, shall govern.

 

2. SCOPE

This Program applies to “Eligible Employees” who are “Participants” (each as
defined in the Severance Plan, but basically consisting of U.S. employees
regularly scheduled to work at least 20 hours a week other than temporary or
irregular employees or contractors) who hold the position of “Executive Vice
President” or “Chief Executive Officer” at the time of their termination, as
determined by the Administrator of the Benefits Plan. For purposes of employees
covered by this Program, however, the requirement that an individual be employed
for at least 90 continuous days in order to be an “Eligible Employee” shall not
apply. Employees meeting these requirements are referred to below as “Covered
Employees.”

A Covered Employee is eligible for Severance Benefits under the Severance Plan
if he or she experiences a Qualifying Termination (defined in the Severance Plan
but basically limited to our termination of an individual’s employment due to
the elimination of that person’s job or position or for one or more reasons that
do not constitute “Cause” or “Performance Reasons” (each as defined in the
Severance Plan). A Qualifying Termination also includes a termination by the
Covered Employee of his or her employment for “Good Reason.” Good Reason is
defined in the Severance Plan, but generally means that we have, without the
Covered Employee’s written consent (and after notice and opportunity for
correction), materially diminished his or her annual Base Earnings (as defined
below) or authority, duties or responsibilities or relocated his or her Worksite
(as defined in the Severance Plan) more than 50 miles from his or her existing
Worksite. Note that if a Covered Employee voluntarily quits (other than for Good
Reason) or is terminated for “Cause” or “Performance Reasons” (each as defined
in the Severance Plan) or leaves for any other reason, Severance Benefits are
not available under the Severance Plan.

 

3. SEVERANCE BENEFITS

3.1.    Severance Pay. The amount of Severance Pay is based on “Base Earnings.”
“Base Earnings” are generally defined in the Severance Plan as a Covered
Employee’s weekly rate of pay as of the date of termination without regard to
other forms of compensation, such as overtime, bonuses or equity compensation.

 

Page 1 of 4



--------------------------------------------------------------------------------

A Covered Employee who experiences a Qualifying Termination will receive
Severance Pay equal to the number of weeks of his or her Base Earnings as set
forth in the table below.

 

Covered Employee    Severance Pay Executive Vice President    78 weeks of Base
Earnings Chief Executive Officer    104 weeks of Base Earnings

The total number of weeks for which you will receive Severance Pay is referred
to as the Severance Period.

3.2.     Pro-Rated Bonus Payment. A Covered Employee who experiences a
Qualifying Termination will receive a Pro-Rated Bonus Payment equal to the
amount of bonus that would have been paid had he or she remained employed for
the applicable bonus period (e.g. annual or quarterly), in effect on the date of
termination, and assuming all goals and objectives for such bonus had been 100%
achieved, multiplied by the number of completed days of service prior to
termination divided by the number of days in the bonus period.

Example: Stuart is eligible for an annual bonus for 2009 equal to 60% of
Stuart’s annual salary, which is currently $300,000. Stuart, a Covered Employee,
is terminated October 19, 2009. Stuart is entitled to a bonus of $144,000
($300,000 [salary] times 60% [bonus amount] times 292 [completed days prior to
termination] divided by 365 [total days in bonus period]).

3.3.    Health, Welfare and Fringe Benefits. As long as a Covered Employee has
not breached any agreement referred to in Section 3.5(a), the following
additional health, welfare and fringe benefits will be available.

 

  a) If a Covered Employee who experiences a Qualifying Termination elects to
continue group medical and/or dental coverage under the federal law known as
“COBRA,” we will continue to pay the employer share of the cost of coverage in
accordance with standard payment practices until the earlier of (i) the end of
the applicable Severance Period and (ii) the date on which COBRA coverage ends.
A Covered Employee must continue to pay the employee share of the cost of
coverage during this period, and, if he or she remains COBRA-eligible, must pay
for the entire cost of COBRA coverage for the remainder of the COBRA period.

 

  b) The Employee Assistance Program will remain available to Covered Employees
(and their family members) who experience a Qualifying Termination during the
applicable Severance Period.

 

  c) A Covered Employee who experiences a Qualifying Termination is eligible to
submit reimbursement for any eligible expenses under the Wellness Program,
provided that the expenses were incurred prior to termination. All
reimbursements must be received by the Benefits Department within 30 days of the
termination date and are subject to the guidelines of the Wellness Program.
Requests for reimbursement received beyond the 30-day timeframe will not be
processed.

 

  d)

A Covered Employee who experiences a Qualifying Termination will be reimbursed
for any pre-approved courses under the Educational Assistance Plan prior to
termination as long as he or she satisfies the conditions for reimbursement
under that Plan (such as the

 

Page 2 of 4



--------------------------------------------------------------------------------

 

satisfactory grade requirement). To be eligible for reimbursement, the former
employee must submit a request for reimbursement within 60 days of receipt of
the final grade.

 

  e) A Covered Employee who experiences a Qualifying Termination is eligible for
outplacement services through a provider selected by us for a period of nine
months following termination.

3.4.     Accelerated Vesting of Certain Equity Compensation. Notwithstanding
anything to the contrary in any equity compensation plan or agreement, if within
14 days before or two years following a “Change of Control,” as defined in the
Severance Plan, a Covered Employee experiences a Qualifying Termination, all
outstanding equity-based awards then held by the Covered Employee, including but
not limited to all stock options and restricted stock units, shall be
accelerated so that they vest in full as follows: (a) if the Covered Employee
experiences a Qualifying Termination prior to a Change of Control, all of his or
her outstanding equity-based awards shall vest in full effective as of the date
of the Change of Control; and (b) if the Covered Employee experiences a
Qualifying Termination following a Change of Control, all of his or her
outstanding equity-based awards shall vest in full effective as of the date of
termination. In the event the Covered Employee quits for Good Reason, this
Section 3.4 shall only apply if the Good Reason condition occurs within 14 days
before or two years following the Change of Control (and the notice and remedy
provisions relating to the Good Reason set forth in the Severance Plan are, or
are not, as applicable, satisfied).

3.5.     Time and Manner of Benefits.

 

  a) No Severance Benefits will be paid or provided under the Severance Plan
unless the Covered Employee has signed and timely returned, and not revoked, if
applicable, a “Separation and Release Agreement” and a “Confidentiality and
Restrictive Covenants Agreement,” each as defined in the Severance Plan and each
in a form and with content satisfactory to us. These agreements will, among
other things, provide us with a release for all claims and damages that the
Covered Employee may have in connection with or arising out of his or her
employment or the termination of employment with us.

 

  b) Severance Pay and any Pro-Rated Bonus Payment will be made on a bi-weekly
basis with the first payment being made with the first scheduled payroll after
the Covered Employee executes and returns the agreements referred to above (or
with the first scheduled payroll after the revocation period has expired), and
all payments are subject to applicable tax withholding. We may also deduct any
amounts a Covered Employee owes us to the extent permitted by applicable law.
However, if under recently implemented federal tax regulations designated
Section 409A of the Code, all or any portion of the Severance Pay or any Pro
Rated Bonus Payment, would be paid on such bi-weekly basis, exceed certain
payment thresholds (for example, the threshold was $450,000 for 2008), or occur
after a certain outside date in the current year but relate to amounts
attributable to the prior year, or contravene another applicable regulatory
guideline and therefore causes an adverse tax result for the Participant under
Section 409A of the Code, such payments, at the option of the Company, may be
delayed in whole or in part for the period of time required to avoid such
adverse tax results or may be paid in whole or in part in a lump sum.

 

  c)

Severance Pay and any Pro-Rated Bonus Payment will be reduced by any other
severance or termination payments due to a Covered Employee (such as a payment
required pursuant to W.A.R.N.), any amounts owed a Covered Employee pursuant to
a contract with us, and amounts paid to a Covered Employee placed in a temporary
layoff status (often referred to as a furlough). Severance Pay and any Pro-Rated
Bonus

 

Page 3 of 4



--------------------------------------------------------------------------------

 

Payment will also be reduced to the extent any law provides for payments related
to accrued wages, bonuses, commissions, reimbursements, flextime or other
benefits in an amount or manner different from our policies and programs,
including the Severance Plan.

 

  d) If applicable under the agreements referred to in Section 3.5(a) above, a
portion of the after-tax payments made under this Program shall be deposited and
maintained in a restricted account to serve as security for the Covered
Employee’s compliance with the ongoing covenants, restrictions and obligations
contained in the Separation and Release Agreement and Confidentiality and
Restrictive Covenants Agreement, with restrictions on distribution up to and
including forfeiture in the event of non-compliance.

 

  e) If a Covered Employee is later rehired by us, he or she may keep whatever
Severance Pay and Pro-Rated Bonus Payment has been paid prior to being rehired,
but will lose any right to unpaid Severance Pay and Pro-Rated Bonus Payment.

 

4. ADDITIONAL INFORMATION

Although not part of the Severance Plan, the following is a summary (not
necessarily inclusive) of additional benefits or entitlements or informational
points that may be applicable to Covered Employees:

 

  a) (1) accrued wages due through the date of termination in accordance with
our normal payroll practices; (2) reimbursement for any unreimbursed business
expenses properly incurred prior to termination in accordance with our policies
(and for which proper documentation has been submitted); and (3) any accrued but
unused flextime pay.

 

  b) Vesting of outstanding equity-based awards, including stock option and
restricted stock unit awards, will stop on the date of termination, and the
unvested portion will be irrevocably cancelled subject to accelerated vesting of
certain equity compensation as described above.

 

  c) In general, employees have 90 days to exercise vested stock options granted
under the American Tower Systems Corporation 1997 Stock Option Plan and three
months to exercise vested stock options granted under the American Tower
Corporation 2007 Equity Incentive Plan, but an employee should refer to his or
her own option agreement(s) to confirm the exact post-termination exercise
period of each option.

 

Page 4 of 4